686 F.2d 297
John RIVERS and Tom Lamb, (Dan P. Rivers, as Executor of thewill of John Rivers, substituted in place andstead of John Rivers, deceased),Plaintiffs-Appellees,v.ROSENTHAL & COMPANY, Defendant-Appellant.
No. 79-1313.
United States Court of Appeals,Fifth Circuit.*
Sept. 20, 1982.

Sidney O. Smith, Jr., James S. Stokes, IV, Peter O. Bassett, Atlanta, Ga., Wyck A. Knox, Jr., Augusta, Ga., Clinton Burr, Chicago, Ill., for defendant-appellant.
Robert E. Goodfriend, Dallas, Tex., amicus curiae, for Drexel, Burnham Lambert, Inc.
Albert H. Dallas, Thomson, Ga., Jerry L. Sims, Atlanta, Ga., for plaintiffs-appellees.
John G. Gaine, Gen. Counsel, Mark Young, Atty., Commodity Futures Trading Com'n, Washington, D. C., amicus curiae.
Appeal from the United States District Court for the Southern District of Georgia.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KRAVITCH, HENDERSON and REAVLEY, Circuit Judges.
PER CURIAM:


1
The Supreme Court, --- U.S. ----, 102 S. Ct. 2228, 73 L. Ed. 2d 841, has vacated our judgment (see 634 F.2d 774) and remanded for further consideration in light of Merrill Lynch, Pierce, Fenner & Smith v. Curran, 456 U.S. ----, 102 S. Ct. 1825, 72 L. Ed. 2d 182 (1982).  The Court in that decision held that an implied private right of action does exist under the Commodity Exchange Act.


2
The district court's order denying the defendant's motion to dismiss is therefore affirmed with all costs awarded against Rosenthal & Company.


3
AFFIRMED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980